DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 5, 7, 8, 15-17, 21-25, 27-29, 32, 33 and 35 are presented for examination on the merits.

Claim objection
2.	Claim 7 is objected to because of the following informalities:  it seems claim 7 is written twice.  For prosecution purpose, the duplicate claim 7 will not be considered.   Appropriate correction required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 5, 8, 15, 18, 35 and 36 rejected under 35 U.S.C. 103 as being unpatentable over Byun Hae (KR 2017/0088586) in view of Xiao (CN 204750394) and further in view of Chen (EP 2189359 B1).
As to claim 35 Byun Hae discloses in non-contact power generating apparatus for bike using a magnet locking part having claimed:
a.	device of one or multiple contactless eddy current generators each containing at least one magnetic wheel opposed to moveable conductive counter elements (2) in combination with units to detect characteristic magnetic wheel speed profiles read on Page 4, Para 4 $ Page 5, Para 10 – Page 6, Para 1, (The magnetic field generated by the magnet of the power generation module 100, which is closest to the rim 30 of the bicycle, 30, so that an eddy current having opposite directions is generated, and a magnetic field due to each eddy current is generated again. On the other hand, in the magnetic field generated by the eddy current, the front magnetic field pulls the magnet of the power generation module 100 based on the rotation direction of the rim 30 of the bicycle, and the rear magnetic field pushes the magnet of the power generation module 100 The magnet of the power generation module 100 can rotate in the tangential direction of the direction in which the wheel of the bicycle rotates.  The intensity of light generated in the illumination unit 506 is proportional to the magnitude of the current generated in the power generation module 502. For example, when the bicycle travels at a low speed and the rotation speed of the bicycle wheel is low, since the magnitude of the current generated by the power generation module 502 is small, the light intensity is low, the magnitude of the current generated in the power generation module 502 is sufficient to drive the bicycle at night).
b.	speed profiles are processed and used to exchange internal signals between generator units read on Page 8, Para. 2, (the control unit 508 of the present invention may control the charging mode or the power generation module 506 to supply the induction current generated by the power generation module 502 to the battery 504 and the illumination unit 506 according to the magnitude of the current generated in the power generation module 502. [When the induced current generated by the battery 502 is insufficient, the generated induction current and the current stored in the battery 504 may be supplied to the illumination unit 506. [More specifically, the controller 508 compares the magnitude of the induced current with a predetermined reference current value. When the induced current is greater than the reference current value, the controller 508 operates in a charge mode. The battery 504 can be charged and the remaining current can be supplied to the illumination unit 506. The control unit 508 compares the magnitude of the induced current with a predetermined reference current value and operates in a discharge mode when the induced current is smaller than the reference current value. And supplies the current to the illumination unit 506).  Byun Hae does not explicitly disclose exchange external signals with external devices.
However, Xiao in non-contact type power generating device and bicycle for a bicycle generator teaches:
c.	exchange external signals with external devices read on Page 3, Para 12, (as shown in FIG. 3, circuit board 4 of the rectifier circuit 41 is connected with the output end of the generator core, booster circuit 42 is connected with the output end of the rectifying circuit 41. output end of the voltage booster circuit 42 is connected with at least one luminous element or mobile power source for electric device, light-emitting element more common such as light emitting diode 43).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the non-contact type power generating device and bicycle for a bicycle generator of Xiao into Byun Hae in order to provide a non-contact type power generating device and bicycle for a bicycle generator, which not only guarantees the bicycle generator at low speed can normally generate electricity and shine the light emitting diode, it can reduce the driving energy loss during high-speed.  Byun Hae in view of Xiao does not explicitly exchange wirelessly internal data signals between generator units and used to exchange wirelessly external data signals with external devices. 
However, Chen cures this deficiency by teaching that it may be beneficial exchange wirelessly internal data signals between generator units and used to exchange wirelessly external data signals with external devices read on page 4, Para 2-3, (the speed sensing unit 12 further comprises a wireless transceiving module 121 having an encoder 121 a and a wireless transceiver 121 b, so as to encode a speed signal s1 generated by the speed sensing unit 12, and then the signal s1 is sent to the microprocessor 11 by the transceiver 121b. The rotating speed sensing unit 15 further comprises a wireless transceiving module 151 having an encoder 151a and a wireless transceiver 151b, so as to encode the rotating speed signal s5, and emits the encoded signal s5 via the wireless transceiver 151b. The body signal sensing unit 16 further comprises a wireless transceiving module 161 having an encoder 161a and a wireless transceiver 161b, so as to encode the body signal s6, and emits the encoded signal via the wireless transceiver 161b.  In this embodiment, a control module 3a comprises a microprocessor 11 which is connected with a wireless transceiver module 19. The wireless transceiver module 19 comprises an encoder and decoder 191 and a wireless transceiver 192, so as to receive signals including the speed signals s1, lightness signals s2, direction signals s4,rotating speed signals s5, and body signals s6, and then decode the encoded signals thereof. In addition, the encoder and decoder 191 is also adapted to encode the command signals s31, s32, the control signals s41, s42, the lock control signal s81 and the trigger signal s82 transmitted by the microprocessor 11, and emits the encoded signals by the wireless transceiver 192). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the bicycle control device of Chen into Byun Hae in view of Xiao in order to  provide a bicycle control device, so as to integrate various components with a bicycle control device and provide some interrelated functions among the components and to provide a direction sensing unit of the control module generates a direction signal and sends the direction signal to the microprocessor and when the bicycle turns to the right or left, the control signal transmits it to the right or left indicator lamp and the lamp is turned on and flashes and when turning of the bicycle is over, the controller turns of the left and right indicator lamp.
As to claim 5, Byun Hae further teaches:
a.	one generator of the system uses a dipole wheel (1) with a high field strength and another generator with alternating multipole wheel (3) is arranged within the magnetic field of the dipole wheel (1) read on Page 3, Para 3, (The power generation module 100 includes a magnet having a shape capable of rotating along the rotation axis and a coil winding wound around the magnet. Specifically, the magnet of the power generation module 100 may be arranged to intersect the N-S pole and the S-N pole so as to be able to magnetically act on the rim 30 and the magnet fastener 110 of the bicycle wheel. For example, the magnets of the power generation module 100 may be arranged such that the magnets having the polarities of the NS poles and the magnets having the SN poles cross each other about the rotation axis, or the poles of the NS poles and the SN poles They may be made to cross each other).
As to claim 8, Byun Hae further teaches:
a.	generators of the system are further away from the counter element (2) when the latter is at a standstill and are moved closer to the counter element for better eddy current gearing with the onset or increase of relative speed via mechanical shifting mechanism read on Page 4, Para. 4, (the magnets of the power generation module 100 are arranged such that the NS poles and the SN poles are alternately arranged around the rotation axis. The magnetic field generated by the magnet of the power generation module 100, which is closest to the rim 30 of the bicycle, 30, so that an eddy current having opposite directions is generated, and a magnetic field due to each eddy current is generated again. On the other hand, in the magnetic field generated by the eddy current, the front magnetic field pulls the magnet of the power generation module 100 based on the rotation direction of the rim 30 of the bicycle, and the rear magnetic field pushes the magnet of the power generation module 100 The magnet of the power generation module 100 can rotate in the tangential direction of the direction in which the wheel of the bicycle rotates. Therefore, an induction current according to the electromagnetic induction law can be generated in the coil winding surrounding the magnet of the power generation module 100).
As to claim 15, Byun Hae further teaches:
a.	the eddy current generator are movably connected to fixing element via a mechanism which avoid contact of generator and counter element by movement of the generator relative to the fixing element where the close movement of the fixing element read on Page 2, Para. 3, (the non-contact bicycle generator may be constituted by a plurality of magnets which are disposed adjacent to the rim of the bicycle and in which the N-pole and the S-pole are arranged at an intersection, and a coil winding which is wound along the outer surface of the magnet. Here, a magnetic field generated by the magnet is transmitted through the rim to generate an eddy current having opposite directions to the rim (Faraday's law), and a magnetic field in the same direction as the magnet is generated by this eddy current. Thereby, as the wheel of the bicycle rotates, the magnet rotates about the rotation axis, and a current can be induced in the coil winding due to the magnetic flux change of the coil winding wound around the magnet. Accordingly, the non-contact bicycle generator can convert the kinetic energy of the bicycle wheel into electric energy). 
As to claim 18, Byun Hae further teaches:
a.	one or more magnetic wheels have a protective layer or cap and are separated from the counter element (2) only by an air gap but not via a housing so that said magnetic wheels can roll with but don’t grind along counter element in case of a contact read on Page 5, Para. 4, (the non-contact type power generator for bicycle using the magnet fastener of the present invention may further include a rim tape 40 attached to the rim 30 of the bicycle wheel. FIG. 5A is a view for explaining an embodiment in which a rubber magnet is attached to a rim of a bicycle wheel in the embodiment of FIG. 1, and FIG. 5B is a view for explaining a bicycle wheel according to the embodiment of FIG. 5A).

Allowable Subject Matter
6.	Claims 7, 16, 17, 21-25, 27-29, 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will need to be performed after the next response from Applicant.

Response to Arguments
7. 	Applicant's arguments with respect to claims 5, 8, 15, 18 and 35 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  



Citation of pertinent Prior Arts
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689